Citation Nr: 9920862	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for gastritis secondary 
to service-connected disability.

2.  Entitlement to service connection for ulcerative colitis 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


REMAND

The veteran had active military service from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision in 
which the RO denied service connection for gastritis and 
ulcerative colitis as a result of service-connected 
thoracolumbar scoliosis.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a disability has been 
caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995).

In the veteran's case, service connection is in effect for 
thoracolumbar scoliosis.  
VA outpatient treatment records dating back to at least 1995 
repeatedly document that the veteran developed 
gastrointestinal complications from her use of non-steroidal 
anti-inflammatory drugs (NSAIDs) which had been prescribed 
for her service-connected back disability.  In May and 
October 1995, recorded clinical data noted that the veteran 
had been taken off NSAIDs due to ulcerative colitis.  In 
September 1997, the veteran reportedly was unable to tolerate 
NSAIDs secondary to gastrointestinal symptoms.

Mary Lee Krinsky, D.O., the veteran's treating health care 
provider, indicated in an August 1996 letter that the veteran 
had been diagnosed with ulcerative colitis and gastritis in 
April 1995.  She had been followed in the gastroenterology 
clinic since that time.  Dr. Krinsky indicated that the 
veteran's ulcerative colitis and gastritis were likely to be 
directly related to her service-connected back disability 
because of the Motrin taken for her back disorder.

On VA examination in October 1996, the veteran reported a 
history of gastritis and ulcerative colitis since March 1995.  
She reported a history of abdominal pain and 
diarrhea with blood and mucus, but it was reported that she 
was currently asymptomatic.  On examination, the VA examiner 
reported no objective findings.  In a February 1997 addendum, 
the same VA examiner provided an opinion that stands in 
contrast with Dr. Krinsky's.  It was specifically noted that 
Ibuprofen was not related to the veteran's ulcerative 
colitis.

At her RO hearing in August 1997, the veteran testified that 
she took Ibuprofen anti-inflammatory medication from 1976 
until the time that she was diagnosed with ulcerative colitis 
and gastritis in March 1995.  She reported that her treating 
physicians had linked the development of ulcerative colitis 
and gastritis to her long-term use of NSAIDs.

On VA gastrointestinal examination in November 1998, the 
diagnostic impression included chronic ulcerative colitis and 
symptoms of acid peptic disease.  No opinion as to any 
relationship with NSAID use was provided, but the diagnoses 
strongly suggested that the veteran indeed suffered from 
gastritis and ulcerative colitis.  

In December 1998, the veteran submitted copies of various 
articles concerning gastrointestinal complications related to 
the ingestion of NSAIDs.  A leaflet from the Westhaven, 
Connecticut VA Medical Center (VAMC) dealing with bleeding in 
the digestive tract noted, among other things, that 
medication used for arthritis can cause stomach ulcers or 
inflammation (gastritis).  Abstracted sections from various 
medical journals also suggest that use of NSAIDs may be 
associated with an increased risk of emergency admission for 
colitis due to inflammatory bowel disease

The evidence described above suggests that NSAID use, if not 
a proximate cause of gastritis and colitis, may tend to 
aggravate disabilities such as those noted in November 1998.   
Since the November 1998 examiner did not provide an opinion 
on this question, and because there is an apparent difference 
in opinion as to whether Ibuprofen use is related to the 
veteran's lower digestive tract problem-ulcerative colitis, 
the Board finds that further development to obtain more 
definitive evidence on this point is required.  Consequently, 
the case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should ask the veteran to 
identify any sources of recent treatment 
for gastritis or ulcerative colitis and 
should assist in obtaining any such 
records.

2.  The veteran should be scheduled for a 
gastrointestinal evaluation by an 
examiner who has expertise in the 
development and onset of gastritis and 
ulcerative colitis.  The examiner should 
review the entire claims file, examine 
the veteran, and provide an opinion as to 
the medical probability that ulcerative 
colitis was either caused by or made 
worse by use of medication to treat 
service-connected scoliosis.  A similar 
analysis should be conducted as to the 
medical probability that gastritis was 
either caused by or made worse by use of 
such medication.  All findings and 
opinions should be explained in detail 
and supported by medical authority.

3.  The RO should take adjudicatory 
action on the claims of secondary service 
connection.  Any additional development 
suggested by the evidence obtained 
pursuant to the actions sought above, or 
lack thereof, should be undertaken.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  However, as noted 
above, the veteran is free to submit additional evidence 
and/or argument during the pendency of this remand.  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


